Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 02/28/2022 to Application #16/595,004 filed on 10/07/2019 in which Claims 1, 3-4, 6, 9-11, 25-39 are pending.

Status of Claims
Claims 1, 3-4, 6, 9-11, 25-39 are pending, of which Claims 1, 3-4, 6, 9-11, 25-39 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 02/28/2022
Applicant’s most recent claim set of 02/28/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Eric Briggs on May 3, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A system comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor; [[and]]
wherein the at least one processor is configured to:
encrypt each corresponding secret part of at least one set of secret parts into a corresponding singly-encrypted secret part by exclusive ORing (XORing) each secret part with at least one corresponding symmetric key to produce the corresponding singly-encrypted secret part;
encrypt each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a corresponding at least one public key, the corresponding at least one public key belonging to a corresponding one of at least one public/private keypair;
wherein each corresponding doubly-encrypted secret part is distributed to a respective part holder of a plurality of part holders; and
wherein two or more doubly-encrypted secret parts are received from two or more part holders of the plurality of part holders; [[and]]
wherein two or more doubly-encrypted secret parts 


Claim 25: (Currently Amended)
A system comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor; [[and]]
wherein the at least one processor is configured to:
encrypt each corresponding secret part of at least one set of secret parts into a corresponding singly-encrypted secret part;
encrypt each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a corresponding at least one public key, the corresponding at least one public key belonging to a corresponding one of at least one public/private keypair;
wherein two or more secret parts of the at least one set of secret parts are used to reconstruct a secret;
decrypt at least one doubly-encrypted secret part into at least one singly-encrypted secret part using a corresponding at least one private key, the corresponding at least one private key belonging to a corresponding public/private keypair of the at least one public/private keypair; and
re-encrypt each corresponding singly-encrypted part of the at least one singly-encrypted secret part using a corresponding second public key, the corresponding second public key belonging to a second public/private keypair.


Claim 30: (Currently Amended)
A system comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor; [[and]]
wherein the at least one processor is configured to:
encrypt each corresponding secret part of at least one set of secret parts into a corresponding singly-encrypted secret part;
encrypt each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a corresponding at least one public key, the corresponding at least one public key belonging to a corresponding one of at least one public/private keypair;
wherein two or more secret parts of the at least one set of secret parts are used to reconstruct a secret;
receive a plurality of doubly-encrypted secret parts;
decrypt each corresponding doubly-encrypted secret part into the corresponding singly-encrypted secret part using a corresponding private key belonging to the corresponding one of the at least one public/private keypair;
decrypt each corresponding singly-encrypted secret part into a corresponding secret part of a plurality of corresponding secret parts; and
reconstruct the secret from a quantity of the plurality of corresponding secret parts, wherein the quantity is a second subset of a total number of secret parts previously created from the secret.


Claim 31: (Currently Amended)
The system of claim 30,
wherein each doubly-encrypted secret part is distributed to a respective part holder; [[and]]
wherein the plurality of doubly-encrypted secret parts are received from a plurality of part holders.


Claim 36: (Currently Amended)
A system comprising:
at least one processor; and
at least one memory communicatively coupled to the at least one processor; [[and]]
wherein the at least one processor is configured to:
encrypt each corresponding secret part of at least one set of secret parts into a corresponding singly-encrypted secret part;
encrypt each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a corresponding at least one public key, the corresponding at least one public key belonging to a corresponding one of at least one public/private keypair;

wherein each doubly-encrypted secret part is distributed to a respective part holder of a plurality of part holders;
wherein two or more doubly-encrypted secret parts are received from two or more part holders of the plurality of part holders;
reconstruct [[the]]a secret from the two or more doubly-encrypted secret parts, wherein the secret is a symmetric encryption key; and
perform an action with the symmetric encryption key.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 6, 9-11, 25-39 are considered allowable.

The instant invention is directed to systems for strengthening the security of secret or key sharing or splitting schemes.

The closest prior art, as recited, Telford et al. US Patent Application Publication #2017/0222805 and Chen et al. US Patent Application Publication #2010/0091995, are also generally directed to various aspects regarding improving the security of secret or key sharing or splitting schemes.  However, Telford et al. or Chen et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 25, 30, 36.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
out of a set of secret parts, encrypting each secret part with a matching symmetric key to create a corresponding singly-encrypted secret part, encrypting each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a matching public key that is part of a corresponding public/private keypair, distributing each of the corresponding doubly-encrypted secret parts to a corresponding part holder of a multiple of part holders, with two or more of the doubly-encrypted secret parts being received from two or more part holders of the multiple of part holders, the two or more doubly-encrypted secret parts then utilized to reconstruct a secret
When combined with the additional limitations found in Claim 1.

Regarding Claim 25:
out of a set of secret parts, encrypting each secret part to create a corresponding singly-encrypted secret part, encrypting each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a matching public key that is part of a corresponding at least one public/private keypair, the two or more doubly-encrypted secret parts out of the set of secret parts then utilized to reconstruct a secret, decrypting at least one doubly-encrypted secret part into at least one singly-encrypted secret part using a corresponding at least one private key, the corresponding at least one private key belonging to a corresponding public/private keypair of the at least one public/private keypairs, re-encrypting each corresponding singly-encrypted part of the at least one singly-encrypted secret part using a corresponding second public key, the corresponding second public key belonging to a second public/private keypair
When combined with the additional limitations found in Claim 25.

Regarding Claim 30:
out of a set of secret parts, encrypting each secret part to create a corresponding singly-encrypted secret part, encrypting each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a matching public key that is part of a corresponding at least one public/private keypair, the two or more doubly-encrypted secret parts out of the set of secret parts then utilized to reconstruct a secret, receiving doubly-encrypted secret parts, decrypting each corresponding doubly-encrypted secret part into the corresponding singly-encrypted secret part using a corresponding private key belonging to the corresponding one of the at least one public/private keypair, decrypting each corresponding singly-encrypted secret part into a corresponding secret part of multiple corresponding secret parts, reconstructing the secret from a quantity of the multiple of corresponding secret parts, the quantity being a second subset of a total number of secret parts previously created from the secret
When combined with the additional limitations found in Claim 30.

Regarding Claim 36:
out of a set of secret parts, encrypting each secret part to create a corresponding singly-encrypted secret part, encrypting each corresponding singly-encrypted secret part into a corresponding doubly-encrypted secret part using a matching public key that is part of a corresponding at least one public/private keypair, distributing each of the corresponding doubly-encrypted secret parts to a corresponding part holder of a multiple of part holders, with two or more of the doubly-encrypted secret parts being received from two or more part holders of the multiple of part holders, the two or more doubly-encrypted secret parts then utilized to reconstruct a secret of a symmetric encryption key that is then utilized in performing an action
When combined with the additional limitations found in Claim 36.

Therefore Claims 1, 3-4, 6, 9-11, 25-39 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Setty et al - US_20180375653: Setty et al teaches a policy based key recovery scheme based on splitting keys into distributed key shares.
Carlson - US_20150326547: Carlson teaches doubly encrypted information in the secure communication of data utilizing both asymmetric and symmetric encryption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498